DECISION
The application of the above-named defendant for a review of the'sentence of 20 years-Count 1; 35 years-Count II; 6 months-Count III; all concurrent 5 years-Weapon; consecutive Dangerous imposed on May 28, 1982, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be amended to 20 years for Count I, Sexual Intercourse Without Consent; 20 years for Count II, Robbery; 6 months for Count III, Criminal Possession of Dangerous Drugs; all to run concurrently. Plus an additional 2 years for the use of a dangerous weapon to run consecutively to the sentences above. The dangerous offender status shall be retained.
The reasons for the amendment are because of the Defendant’s extreme youth, and the new sentence brings it more in line with other sentences for the crime of robbery.
We wish to thank the Defendant, Mr. Collins, for presenting his own case to this Court.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, Mark Sullivan